Morphy, J.
This is a suit to recover $520, the amount of plaintiff’s bill for medical attendance on the late Harvey Cleveland, and for medicines furnished him in his last illness, in the month of July, 1842, The probate judge gave judgment for $428, and the administrator appealed.
Although the sum allowed by the judge below appears to ns a large one, we do not think, from the evidence in the record, that the conclusion at which he arrived is so clearly erroneous as to make it our duty to interfere. The plaintiff appears to have given the deceased unusual and exclusive attention, night and day, during his last illness, and to have remained with him all .the time, with the exception of a few days, neglecting all other business, and travelling a distance of twenty miles to go from his residence to that of the deceased.
Judgment affirmed,